            Case 2:18-cv-05121-RBS Document 54 Filed 07/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JESSICA CAGNETTI                            :
                                            :      CIVIL ACTION
               v.                           :
                                            :      NO. 18-5121
JUNIPER VILLAGE AT BENSALEM                 :
OPERATIONS,                                 :
  dba JUNIPER COMMUNITIES                   :


                                            ORDER


       AND NOW, this 17th day of July 2020, upon consideration of Defendant Juniper

Village’s Motion for Summary Judgment (ECF No. 28), Plaintiff Jessica Cagnetti’s Response in

Opposition (ECF No. 29), and Defendant’s Reply (ECF No. 32), it is ORDERED, consistent

with the accompanying Memorandum, that Defendant’s Motion is GRANTED IN PART AND

DENIED IN PART, as follows:

       1.      JUDGMENT IS ENTERED in favor of Defendant and against Plaintiff on

               Counts One, Three, Five, and Seven of the Amended Complaint.

       2.      JUDGMENT IS ENTERED in favor of Defendant and against Plaintiff on

               Counts Two and Six of the Amended Complaint, but only with respect to the

               wrongful termination claims alleged therein. The hostile work environment and

               unequal pay claims alleged in Counts Two and Six may proceed.

       3.      JUDGMENT IS ENTERED in favor of Defendant and against Plaintiff on Count

               Four of the Amended Complaint, but only with respect to the retaliation claim

               alleged therein. The unequal pay claim alleged in Count Four may proceed.
 Case 2:18-cv-05121-RBS Document 54 Filed 07/17/20 Page 2 of 2




IT IS SO ORDERED.



                                   BY THE COURT:




                                   /s/ R. Barclay Surrick
                                   R. BARCLAY SURRICK, J.




                               2
